

113 S1721 IS: Furthering Access and Networks for Sports Act
U.S. Senate
2013-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1721IN THE SENATE OF THE UNITED STATESNovember 18, 2013Mr. Blumenthal (for himself and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo decrease the frequency of sports blackouts, to require
		  the application of the antitrust laws to Major League Baseball, and for other
		  purposes.1.Short titleThis Act may be cited as the Furthering Access and Networks for Sports Act or the FANS Act.2.DefinitionIn this Act, the term Sports
			 Broadcasting Act of 1961 means the Act of September 30, 1961 (15 U.S.C.
			 1291 et seq.).3.Amendments to
			 the Sports Broadcasting Act of 1961(a)Elimination of
			 antitrust exemption for sports blackouts during retransmission consent
			 negotiationsSection 1 of the
			 Sports Broadcasting Act of 1961 (15 U.S.C. 1291) is amended by adding at the
			 end the following: The antitrust exemption established under this
			 section shall not apply to any league of clubs participating in professional
			 football, baseball, basketball, or hockey contests that does not expressly
			 prohibit sponsored telecast licensees of such league, and any agreement with
			 any video licensee, from intentionally removing the live content of such
			 league from a multichannel video programming distributor (as defined in section
			 602 of the Communications Act of 1934 (47 U.S.C. 522)), when such removal
			 occurs during or is related to a negotiation regarding carriage of the games of such league by the multichannel video programming
			 distributor..(b)Elimination of
			 antitrust exemption for local sports blackoutsSection 2 of the Sports Broadcasting Act of
			 1961 (15 U.S.C. 1292) is amended by striking , except within the home
			 territory of a member club of the league on a day when such club is playing a
			 game at home.(c)Availability of
			 games over the Internet where not otherwise available on
			 televisionThe Sports Broadcasting Act of 1961 is amended—(1)by redesignating
			 sections 4 through 6 as sections 5 through 7, respectively; and(2)by inserting
			 after section 3 the following:4.(a)The antitrust exemption established under
				section 1 of this Act shall not apply to any league of clubs participating in
				professional football, baseball, basketball, or hockey contests that does not
				make a sponsored telecast of a covered game available to consumers, for a fee
				or otherwise, using an Internet platform, in any territory in which the game is
				not available for private viewing through a local television broadcast station
				or any available multichannel video programming distributor.(b)For purposes of this section—(1)the term covered game means a
				game that—(A)is played in the home territory of a member
				club of a league described in subsection (a); and(B)is not available for private viewing
				through a local television broadcast station or any available multichannel
				video programming distributor;(2)the term multichannel video
				programming distributor has the meaning given the term in section 602 of
				the Communications Act of 1934 (47 U.S.C. 522);(3)the term television broadcast
				station has the meaning given the term in section 325(b)(7) of the
				Communications Act of 1934 (47 U.S.C. 325(b)(7)); and(4)the term Internet platform
				means a delivery mechanism that uses packet-switched protocol or any successor
				technology..4.Application of
			 the antitrust laws to professional major league baseballSection 27 of the
			 Clayton Act (15 U.S.C. 26b) is
			 amended—(1)in subsection (a)—(A)by striking subsections (b) through (d) and inserting subsections (b) and (c); and(B)by striking directly relating to or affecting employment of major league baseball players to play baseball at the major league level;(2)in subsection (b)—(A)in the matter preceding paragraph (1), by striking , any conduct, acts, practices or agreements that do not directly relate to or affect employment of major league baseball players to play baseball at the major league level, including but not limited to;(B)in paragraph (3)—(i)by inserting or before franchise ownership; and(ii)by striking , the relationship and all that follows through collectively;(C)by striking paragraph (4); and(D)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively;(3)by striking subsection (c); and(4)by redesignating subsection (d) as subsection (c).5.Effective date;
			 applicabilityThe amendments
			 made by this Act shall—(1)take effect on
			 the date of enactment of this Act; and(2)apply to any
			 contract or agreement entered into or modified by a league subject to the
			 requirements of the Sports Broadcasting Act of 1961 on or after the date of
			 enactment of this Act.